Citation Nr: 0939726	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, claimed as secondary to service connected 
bilateral ankle disabilities.

2.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to service connected 
bilateral ankle disabilities.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to service connected bilateral ankle 
disabilities.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression, generalized 
anxiety disorder, and posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1978 to November 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from August 2006 
and October 2008 rating decisions by the Roanoke RO.  In 
August 2008, a local hearing was held before a Decision 
Review Officer (DRO); however, the transcript of this hearing 
was lost.  The Veteran was notified of the loss in April 2009 
and he was given 30 days to request another hearing.  The 
Veteran did not respond; therefore, it is assumed he did not 
want another DRO hearing.  In September 2009, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is associated with the claims files.

The August 2006 rating decision on appeal, in part, denied 
service connection for PTSD.  Notably, the record also 
contains diagnoses of depression and generalized anxiety 
disorder. In view of the recent decision of the Court in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), it is in the 
judgment of the Board that the Veteran's claim is more 
appropriately framed to incorporate all claimed and diagnosed 
psychiatric disorders as shown on the title page of this 
decision.  

During the September 2009 videoconference hearing, the 
Veteran's representative alleged that there was clear and 
unmistakable error (CUE) in the August 2006 rating decision 
with respect to the effective date of the ratings assigned 
for the Veteran's bilateral ankle disability.  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral knee, 
bilateral hip and back disabilities, all claimed to be due to 
his service-connected bilateral ankle disabilities.  

The record includes VA treatment records showing complaints 
and soreness in his hips and knees.  A June 2002 VA 
outpatient treatment record noted an impression of 
degenerative joint disease and did not specify which joints 
were involved.  A July 2007 VA treatment note indicates the 
Veteran was seen for bilateral leg weakness associated with 
neuropathy.  In September 2008, the Veteran requested a left 
knee brace for increased stability as he had recent falls due 
to his knee giving way.  No knee diagnosis was given but it 
was noted that he had a history of peripheral neuropathy that 
affected his lower extremities.  There is also evidence of a 
current back disability.  The RO has not afforded the Veteran 
a VA examination to determine the etiology of any current 
knee, hip or back disabilities.  The Veteran and his agent 
have specifically requested VA examinations for this purpose.  
 
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service- connected condition, or when a service-connected 
disorder aggravates another disability.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Given the Veteran's and his agent's contentions, the Board 
finds that a VA examination is necessary to determine the 
current diagnoses and etiology of the claimed knee, hip and 
back disabilities.  In this regard, the Board notes that 
while the Veteran is not competent to render a diagnosis or 
opinion as to medical causation, he is certainly competent to 
testify to continuity of symptoms capable of lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In past adjudications during the course of the appeal, the RO 
denied service connection for PTSD.  Although the record does 
not contain a diagnosis of PTSD, it does contain diagnoses of 
general anxiety disorder and depression.  As noted in the 
Introduction, Clemons requires that all currently diagnosed 
mental disorder must be considered even if the Veteran is 
only claiming service connection for PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the RO must be 
afforded an opportunity to consider the other diagnoses.

The Veteran's service treatment records include an undated 
mental status examination and psychiatric evaluations on 
enlistment and separation examinations that were normal; 
however, the medical history report associated with his 
separation examination shows that he stated he "gets nervous 
all of the time".  At the hearing, the Veteran's agent 
acknowledged that the Veteran had been unable to provide any 
statement of stressors in service in regard to the claimed 
PTSD, but noted there were inserivce notation of depression, 
excessive worry and nervousness.  These complaints, when 
considered with his current diagnoses, meet the low threshold 
requirement for obtaining a nexus opinion under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In September 2009, the Veteran testified that he receives all 
treatment for the claimed disabilities at the Salem VA 
Medical Center (VAMC).  The record contains copies of 
treatment records dated up to December 2008.  The RO should 
obtain all current VA treatment records and associate them 
with the claims file. 

As the claims for service connection must be remanded, 
consideration of the appeal seeking a TDIU must be deferred, 
as entitlement to a TDIU is inextricably intertwined with 
matters being remanded.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain copies of all VA 
outpatient records from the Salem VAMC 
concerning treatment of the Veteran from 
December 2008 to the present time.  All 
records obtained should be associated 
with the claims folder.

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the nature and likely etiology 
of the claimed bilateral knee, bilateral 
hip and back disabilities.  The Veteran's 
claims file must be made available to the 
examiner for review in conjunction with 
the evaluation.  All studies deemed 
necessary should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner should opine as to whether the 
veteran has current bilateral knee, 
bilateral hip and back disabilities that 
are at least as likely as not (e.g., a 50 
percent or greater likelihood) caused or 
aggravated by the service-connected 
bilateral ankle arthritis.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.

3.  The RO should arrange for a VA 
psychiatric examination to determine the 
likely etiology of the Veteran's 
diagnosed psychiatric disorders.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination, 
and based on such review and examination 
of the Veteran, opine with regard to each 
diagnosed psychiatric disorder whether it 
is at least as likely as not related to 
the Veteran's service to specifically 
include the complaints noted therein.  
The examiner must explain the rationale 
for all opinions.

4.  The RO should then re-adjudicate the 
claims.  If any benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his agent 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


